Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasono et al (US 6,296,013 B1) hereinafter Haso.
Regarding Claim 1 Haso teaches (Fig 1-2) a fluid circuit (Fig 9) of an air cylinder, comprising: an air cylinder (114) including a first air chamber (126) and a second air chamber (122) partitioned by a piston (124); a switching valve (112) configured to switch between a position for a drive process of the piston (124) and a position for a return process of the piston (124); a first flow path (see Fig below)disposed between the first air chamber (126) and the switching valve (112); and a second flow path (see Fig below) disposed between the second air chamber (122)and the switching valve (112); wherein two speed control valves (see Fig below) are disposed in series on the second flow path (see Fig below).
Regarding Claim 2 Haso teaches (Fig 1-2) The fluid circuit (Fig 9) of the air cylinder according to claim 1, wherein during the drive process, a check valve (26a) of one speed control valve (first speed control valve) of the two speed control valves (see Fig below) and an adjustable throttle valve (214) of another speed control valve (2nd speed control valve) constitute the second flow path (see Fig below) and during the return process, an adjustable throttle valve (264) of the one speed control valve (first speed control valve) and a check valve (216) of the another speed control valve (2nd speed control valve) constitute the second flow path (Fig 9).

Allowable Subject matter:
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel E. Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.